Citation Nr: 0602352	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  96-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cervical 
spondylosis with degenerative arthritis, cervical 
radiculopathy, and myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
January 1971.

This case came to the Board of Veterans' Appeals on appeal of 
September 1995 and March 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

At a September 2005 hearing before the undersigned Veterans 
Law Judge, the veteran submitted additional VA medical 
evidence along with a waiver of RO review of that evidence.  
Accordingly, the veteran's claims are now ready for 
consideration by the Board.

An October 1999 rating decision granted the veteran's claim 
for improved pension benefits.  The veteran disagreed with 
the effective date assigned.  A July 2000 statement of the 
case granted the veteran an earlier effective date of January 
5, 1996.  The veteran submitted a VA Form 9 in August 2000.  
However, in a letter that accompanied the VA Form 9, the 
veteran limited his appeal to the PTSD and cervical spine 
issues.  Accordingly, the issue of entitlement to an earlier 
effective date for improved pension benefits is not currently 
before the Board.


FINDINGS OF FACT

1.  There veteran does not currently have PTSD related to his 
military service.

2.  The veteran's current cervical disability was not present 
in service or manifested within one year of the veteran's 
discharge from service, nor is it related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).

2.  Cervical spondylosis with degenerative arthritis, 
cervical radiculopathy, and myofascial pain syndrome was not 
incurred in or aggravated by active service, nor may such 
disability be presumed to have been incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the veteran 
was provided the required notice by letters dated in February 
2001 and February 2004 from the agency of original 
jurisdiction.  Although the originating agency did not 
specifically request the veteran to submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.

The Board also notes that the veteran's VA treatment records, 
Social Security Administration records, and private medical 
records have been obtained and that the veteran has been 
provided appropriate VA medical examinations.  Furthermore, 
the veteran has provided testimony before the undersigned 
Veterans Law Judge.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either of the claims.  The 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

General Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

PTSD

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2005), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

The veteran maintains that he has PTSD due to stressful 
events during his military service.  He asserts that while 
stationed in Thailand he saw a Thai soldier shot and killed.  
The veteran also reported that he was under sniper fire 
several times, including while trucking jet fuel.  He stated 
that one of his fellow soldiers was shot and later died from 
his wounds.  He also reported that a bomb was found in a 
trash can when he was in Vietnam.  The veteran was unable to 
give full names or dates relating to his stressful events in 
Thailand or Vietnam.  Additionally, the veteran reported 
seeing a friend shot and killed when he was on leave in 1969.  
At the September 2005 hearing, the veteran again reported 
that he had PTSD due to seeing a Thai soldier shot in 
Thailand, and due to being in a warehouse with a live bomb.

The service medical records, including the November 1970 
discharge examination report, do not reveal that the veteran 
had any psychiatric disability or that he was exposed to any 
stressful event.

The veteran first submitted a claim for service connection 
for "nerves" in February 1991.  VA medical records dated 
prior to February 1991, including an April 1989 VA 
examination report, reveal no complaint or finding related to 
a psychiatric disability.  

VA general medical examination in June 1991 indicated that 
the veteran was within normal limits psychiatrically.  VA 
psychiatric examination in December 1992 resulted in 
diagnoses of dysthymia and conversion disorder.  

A description of the veteran's claimed stressors was sent to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  In a December 2004 letter, the USASCRUR 
stated that none of the veteran's claimed stressors could be 
verified.  

A Columbus, Ohio police report does verify that the veteran 
saw a man shot and killed in August 1969.

The veteran was provided a VA psychiatric examination in 
March 2005.  The examiner reviewed the veteran's claims files 
and provided a thorough review of the veteran's medical 
history.  The examiner noted that VA treatment records from 
February 1999 showed treatment for PTSD.  He further noted 
that the veteran had been diagnosed with intermittent 
explosive disorder, psychogenic amnesic disorder, and 
dysthymic disorder by a VA physician.  The veteran reported 
that his stressors were seeing soldiers loaded up on planes, 
seeing his best friend (civilian) killed, seeing a guy shot 
and killed in Thailand, and knowing that there was a live 
bomb in the building that he was in.  The VA examiner noted 
that only the death of the civilian friend had been verified, 
and that the veteran did not have PTSD due to that incident.  
The examiner noted that overall psychometric testing of the 
veteran was not consistent with PTSD, and that the veteran 
did not meet the criteria for PTSD.  The diagnoses included 
intermittent explosive disorder, alcohol dependence in 
remission, and personality disorder.

As noted above, no psychiatric disability was found in 
service or for many years after service.  The presence of 
psychiatric disability was not noted until after the veteran 
began to experience significant physical disability.  The VA 
outpatient therapy notes dated from January 1999 to September 
2005 do reveal treatment for, and diagnoses of, PTSD.  The 
records also reveal diagnoses of other psychiatric disorders 
such as adjustment disorder, with mixed anxiety and 
depression.  However, when the veteran was given VA 
psychiatric examinations in December 1992 and March 2005 to 
specifically determine if the veteran has PTSD, PTSD was not 
found.  In particular, the March 2005 VA examiner noted that 
VA therapy records dated from February 1999 revealed 
diagnoses of PTSD, yet the VA examiner found that the veteran 
currently did not have PTSD and gave a thorough explanation 
as to why the veteran did not have PTSD.  

In summation, the greater weight of the medical evidence 
indicates that the veteran does not have PTSD due to his 
military service.  Accordingly, the preponderance of the 
evidence is against the veteran's claim, and service 
connection for PTSD must be denied.

In reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 

Cervical Disability

The veteran claims that he fell off a forklift during service 
and injured his neck.  At his September 2005 hearing the 
veteran stated that he injured his neck while in Vietnam.  He 
reported that he received medical treatment for his neck 
while in service.  The veteran asserted that his neck has 
bothered him continuously since the injury in service.  

The veteran's service medical records reveal one complaint of 
left ear ache and pain in the left side of neck in January 
1969.  No neck disability was noted then or at any other time 
during service.  On a November 1970 Report of Medical History 
form, the veteran gave a history of a broken nose and finger, 
but no history of a neck problem.  No abnormality of the 
cervical spine was found on discharge examination in November 
1970.

A December 1987 private medical record reveals that the 
veteran had a work injury in November 1987, which resulted in 
left cervical and shoulder numbness.  The report states that 
X-rays of the neck taken at the emergency room were negative.  

The report of a private examination in December 1988 
indicates that the November 1987 injury resulted in cervical 
muscle strain, but that the veteran had a pre-existing 
cervical spondylosis, degenerative disc disease, and 
osteophytic spinal arthritis.

On VA examination in April 1989 it was noted that the veteran 
had been found to have degenerative arthritis and cervical 
spondylosis causing neck pain after a work injury in 1987.  
It was noted that the neck disability was a pre-existing 
condition that was aggravated by the work injury.

A March 1990 VA outpatient record notes that the veteran 
reported a two year history of neck pain.  The veteran stated 
that he first injured his neck at his work in Georgia.

Private medical records reveal exacerbation of chronic 
cervical disease by motor vehicle accidents in September 1990 
and February 1992.

The veteran's July 1988 application for Social Security 
benefits indicates that his primary occupations had been in 
general labor, carpentry, and construction.

While the veteran claims that he has cervical disability 
related to service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

The veteran did complain of neck pain on one occasion during 
service, however, no neck or cervical spine abnormality was 
noted at that time or thereafter in service.  On discharge 
examination the veteran reported a broken nose and finger in 
the past, but did not report a neck injury, and a cervical or 
neck disorder was not noted on discharge examination.  A 
cervical disability was not shown until more than 16 years 
after discharge from service.  While some of the medical 
evidence indicates that the veteran's cervical disability 
existed prior to the November 1987 work injury, there is no 
indication that the cervical disability is related to the 
veteran's military service.  Furthermore, even as late as 
March 1990, the veteran was reporting that his only neck 
injury was the November 1987 work injury.  A review of the 
extensive medical evidence, including private medical 
records, Social Security medical records, VA outpatient 
records, and VA examination reports dated in June 1991, 
December 1992, November 1997, discloses that the veteran has 
a cervical disability; however, none of this medical evidence 
attributes any cervical disability to service.

Since the preponderance of the evidence establishes that 
cervical spine disability was not present in service or 
manifested within one year of the veteran's discharge from 
service and that the veteran's current cervical spondylosis 
with degenerative arthritis, cervical radiculopathy, and 
myofascial pain syndrome is unrelated to service, service 
connection is not warranted for this disability.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for cervical spondylosis 
with degenerative arthritis, cervical radiculopathy, and 
myofascial pain syndrome is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


